 

Exhibit 10.105

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of October 2, 2015,
between Twinlab Consolidation Corporation, a Delaware Corporation (the
“Company”) and Naomi L. Balcombe (“Executive”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the parties hereto agree as follows:

 

1. Position, Duties, and Office Location.

 

(a)      The Company shall employ Executive, and Executive hereby accepts
employment with the Company, as the Company’s President of Direct-To-Consumer.
Executive shall report to the Company’s Chief Executive Officer, and shall
render such administrative, sales, marketing, and other executive managerial
services to the Company commensurate with Executive’s position and as the
Company’s Chief Executive Officer may direct from time to time. The Company may,
with Executive’s consent, transfer Executive to other executive level positions,
if consistent with Executive’s skills and experience, within the Company or an
affiliated company. This full-time position will commence on the date of the
“Closing” (as defined in that certain Unit Purchase Agreement (the “Purchase
Agreement”) between Executive, among others, on the one hand and the Company, on
the other hand, regarding the acquisition by the Company of the outstanding
units of Organic Holdings LLC) (the “Start Date”). The location at which
Executive will perform services pursuant to this Agreement shall initially be
the existing offices of Organic Holdings LLC, in Boca Raton, Florida, and is
currently intended to thereafter, at the Company’s sole discretion, be the
Company’s offices located in the greater Tampa Bay/St. Petersburg, Florida
metropolitan area, subject in each case to reasonable travel required to perform
such duties. A transfer to an office located outside the States of Florida,
Connecticut, or New York shall be deemed a material change in the geographic
location at which Executive must perform the services pursuant to this
Agreement.

 

(b)      Executive will be loyal to the Company during the employment and devote
Executive’s full-time business efforts and attention to Executive’s employment
with the Company. Except as set forth on Schedule I to this Agreement, during
Executive’s period of employment with the Company, Executive shall not serve as
an officer or director of, or otherwise perform services for compensation for,
any entity other than the Company or its Affiliates without the prior written
consent of the Company’s Chief Executive Officer; provided that (1) Executive
may serve as an officer or director or otherwise participate in civic,
educational, social, and religious organizations and (2) Executive may attend to
Executive’s personal matters and personal or family finances, investments and
business affairs, in each case, so long as such activities do not interfere with
Executive’s employment obligations to the Company. Executive shall be permitted
to retain all compensation in respect of any of the services or activities
referred to in this Section 1(b).

 

2. Base Salary. From the Start Date through the day prior to the two (2) year
anniversary of the Start Date, Executive’s base salary shall be One Hundred
Thousand Dollars ($100,000) per year. If Executive continues employment with the
Company for more than two (2) years from Executive’s Start Date with the
Company, then for any such period of employment beginning on or after the first
(1st) day of the third (3rd) year of employment with the Company, Executive
shall be paid a base salary of Three Hundred Thousand Dollars ($300,000) per
year, subject to review at least annually by the Board of Directors of the
Company (the “Board”) for increase. Executive’s base salary shall be paid in
accordance with the Company’s normal payroll practices, currently bi-weekly pay
periods, and from which the Company shall withhold taxes in accordance with
applicable regulations. Except as mutually agreed by the parties in writing, any
increase in Executive’s base salary shall not serve to limit or reduce any other
obligation to Executive under this Agreement.

 



 

 

 

 

3. Bonus Programs.

 

(a)      Annual Performance Bonus. In addition to Executive’s base salary,
Executive will be eligible to participate in any performance-based bonus
program(s) that the Company provides for key executives at a bonus level
commensurate with Executive’s position in the Company, except that for the first
two years following the Start Date, if the bonus award amount available to
Executive in a particular program is based on something other than a percentage
of Base Salary, then such bonus award amount for Executive shall be one-third
(1/3rd) of that available in the program to others with Executive’s position in
the Company. The metrics upon which any performance-based bonus program is based
shall be reviewed and may be modified annually by the Company in its sole
discretion. At whatever time paid, any bonus paid to Executive will be paid,
less any required taxes and withholding in accordance with applicable
regulations.

 

(b)      Retention Bonus. If Executive continues employment with the Company for
at least two (2) years from Executive’s Start Date, the Company shall pay
Executive a retention bonus as follows: (i) Four Hundred Thousand Dollars
($400,000), and (ii) a payment of 200% of the aggregate performance bonuses paid
to Executive under Section 3(a) for the first two years of Executive’s
employment. The retention bonus provided by this Section shall be paid in two
(2) equal installments on the Company’s first two (2) regularly scheduled
payroll pay dates after the two (2) year anniversary of Executive’s Start Date.

 

4. Fringe Benefits. As a full-time employee, Executive will be entitled to
participate in the Company’s comprehensive benefits programs available to
employees and officers of the Company generally, including, but not limited to,
Company holidays, which holidays will be scheduled by the Company in its sole
discretion. The specific terms of all benefit programs are as set out in
applicable policy statements, program documents, and insurance policies, and are
subject to change at any time in the Company’s sole discretion. In addition to
Company holidays, Executive will be entitled to twenty (20) paid-time-off
(“PTO”) days per year, subject to the terms of the Company’s PTO policy.

 

5. Business Expenses. Executive will be reimbursed for business expenses
incurred during Executive’s employment, including business related travel
expenses, in accordance with the Company’s business expense policy and subject
to documentation requirements as provided in that policy.

 



 

 

  

6. Terms of Employment. Executive’s employment relationship with the Company
shall be at will and subject to termination by Executive or the Company at any
time for any reason or no reason, with or without cause; provided, however, that
if the Company terminates Executive’s employment other than for “Cause” (defined
in Section 7(a) below) or if Executive terminates Executive’s employment with
the Company at any time for “Good Reason” (defined in Section 7(b) below),
during the term of this Agreement, Executive will receive “Severance Pay” as
provided for in Section 7.

 

7. Severance Pay. Executive will be entitled to Severance Pay as described in
Section 7(d) if the Company terminates Executive’s employment other than for
“Cause” or if Executive terminates employment for “Good Reason”, both as defined
below, and subject to the conditions set forth in this Section. Except for such
Severance Pay as may be available to Executive pursuant to and in accordance
with the terms of this Section, Executive will not be entitled to other
compensation or benefits from the Company after termination of employment except
any vested benefits accrued before the termination of employment under the terms
of any Company qualified retirement plan or written benefit plan applicable to
Executive (“Vested Rights”), reimbursement for any unreimbursed business
expenses due pursuant to Section 5 hereof, and, to the degree provided for under
applicable Company policy, unpaid salary, and accrued (in accordance with
Company policy) but unused PTO through the date of termination. Without limiting
the foregoing, Executive and Executive’s qualified beneficiaries shall continue
to be entitled to elect continuation coverage under the federal law known as
COBRA, in accordance with the terms of that law.

 

(a)      “Cause” for termination means termination due to Executive’s death or
for any of the following reasons: (i) conviction, or a plea of “guilty” or “no
contest” to, any crime (whether or not involving the Company) constituting a
felony or involving moral turpitude in the jurisdiction involved; (ii) an act of
physical violence causing bodily harm to another person on Company property or
off Company property but in the performance of Executive’s duties as a Company
employee (iii) reporting to work under the influence of alcohol or a controlled
substance (except prescription drugs used as prescribed); (iv) gross neglect or
willful misconduct in the performance of Executive’s duties, or willful failure
or willful refusal to perform Executive’s duties; (v) conduct which is
materially injurious or materially damaging to the Company or the reputation of
the Company; (vi) a material violation of this Agreement or the Company’s
policies (other than as otherwise specified in Sections 7(a)(i), (ii), (iii),
(iv), (v), or (vii) hereof), which is not cured to the reasonable satisfaction
of the CEO within thirty (30) days of written notice thereof to Executive,
provided, however, that if the specified breach cannot be cured within such
thirty (30) day period and Executive commences reasonable steps within such
thirty (30) day period to remedy such breach and diligently continues such steps
thereafter and does effect a cure for such breach within ninety (90) days of
such notice, such violation shall not constitute “Cause” and the Executive’s
employment shall not be terminated; or (vii) Executive is unable to
substantially perform Executive’s job duties for a continuous period of ninety
(90) days or for one hundred twenty (120) days in any twelve (12) month period
due to physical or mental disability; provided that if any other Company
executive is by contract provided a longer period of disability before they may
be terminated for “Cause”, then such longer time period shall automatically
apply to Executive for purposes of this provision Section 7(a)(vii). For
purposes of this Agreement, no act or failure to act by Executive shall be
considered “willful” unless it is done, or omitted to be done, in bad faith or
without a reasonable belief that the act or omission was in the best interests
of the Company. Any act or failure to act based upon the instructions of the
Board or the Chairman of the Board or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company. Under no
circumstances shall poor Company financial performance, whether generally or
specifically in the business unit(s) managed by Executive, be deemed to
constitute “Cause.”

 



 

 

  

(b)      “Good Reason” for termination by Executive means termination of
employment as a result of any of the following, except when done with
Executive’s consent: (i) A diminution in Executive’s base compensation, other
than a proportional reduction pursuant to a Company-wide reduction of all
executive salaries due to economic conditions, or a material reduction in the
kind or level of employee benefits, fringe benefits or perquisites to which
Executive is entitled, other than a proportional reduction pursuant to a
Company-wide change in Company policies or benefit plans, or a failure to
provide such benefits or perquisites when due; (ii) A material diminution in
Executive’s authority, duties, titles, or responsibilities; (iii) A material
change in the geographic location at which Executive must perform the services
hereunder; or (iv) Any other action or inaction that constitutes a material
breach of this Agreement by the Company.

 

In order for Executive to be entitled to terminate employment for “Good Reason”,
Executive must first notify either the Company’s CEO or the Company’s Chief
Legal Officer in writing of the specific act or omission constituting “Good
Reason” within a period not to exceed ninety (90) days of Executive becoming
aware of the existence of the condition, upon the notice of which the Company
shall have thirty (30) days to remedy the condition. If the Company does not
remedy or otherwise correct the condition noticed within the thirty (30) day
period, Executive may terminate employment for “Good Reason” by written notice
delivered to either the Company’s CEO or the Company’s Chief Legal Officer
within the following thirty days.

 

(c)      “Change in Control” means (i) the sale of all or substantially all of
the assets of the Company; or (ii) if the Company, or the Company’s parent
company if such parent is publicly traded, is “taken private” through a
transaction or series of transactions that results in the common stock of the
Company, or its parent company as the case may be, no longer being traded on a
public exchange.  In addition, notwithstanding anything contained in this
Agreement to the contrary, if Executive’s employment is terminated prior to a
Change of Control and Executive reasonably demonstrate that such termination was
at the request of or in response to a third party who has indicated an intention
or taken steps reasonably calculated to effect a Change of Control (a “Third
Party”), and who subsequently effectuates a Change of Control, then for all
purposes of this Agreement, the date of a Change of Control shall mean the date
immediately prior to the date of Executive’s termination of employment.

 

(d)      “Severance Pay” will consist of:

 

(i)During the first two years of Executive’s employment:

 

A.If Executive’s employment is either terminated by the Company other than for
Cause or by the Executive for Good Reason prior to the two (2) year anniversary
of Executive’s Start Date, a payment made in two (2) equal installments on the
Company’s first two (2) regularly scheduled payroll pay dates following the date
on which Executive’s employment terminates, equal to the sum of (X) Six Hundred
Thousand Dollars minus any base salary paid under this Agreement, plus (Y) 200%
of the performance bonuses paid to Executive under Section 3(a) for Executive’s
employment through the date of termination.

 



 

 

  

B.Notwithstanding the provisions of Section 7(a) hereof, if Executive’s
employment is terminated prior to the two (2) year anniversary of Executive’s
Start Date as the result of Executive’s death or due to disability as set forth
in Section 7(a)(vii), a payment made in three (3) equal installments on the
Company’s first three (3) regularly scheduled payroll pay dates following the
date on which Executive’s employment terminates, equal to the sum of (X) Three
Thousand Eight Hundred Forty-Six Dollars and Fifteen Cents ($3,846.15)
multiplied by the number of weeks between Executive’s Start Date and termination
date (with each business day in the first and final week of employment counting
as 0.2 weeks), plus (Y) 200% of the performance bonuses paid to Executive under
Section 3(a) for Executive’s employment through the date of termination. For
purposes of clarity, Executive shall under no circumstances be entitled to
Severance Pay pursuant to this Section 7(d)(i)(B) if Executive is otherwise
entitled to Severance Pay pursuant to Section 7(d)(i)(A) hereof.

 

(ii)After the first two (2) years of Executive’s employment:

 

A.Continuation of Executive’s base salary for twenty-six (26) weeks following
the date on which Executive’s employment terminates, in the event that both (A)
Executive either is terminated by the Company other than for Cause or terminates
employment for Good Reason, and (B) the date on which Executive’s employment
terminates is not within six (6) months after the effective date of a Change of
Control; or

 

B.Continuation of Executive’s base salary for fifty-two (52) weeks following the
date on which Executive’s employment terminates, in the event that both (A)
Executive either is terminated by the Company other than for Cause or terminates
employment for Good Reason, and (B) the date on which Executive’s employment
with the Company terminates is within six (6) months after the effective date of
a Change of Control; and

 



 

 

  

(iii)In the event that Severance Pay is available pursuant to Section 7(d)(ii),
the Company will, at its sole discretion, provide one of the following:

 

A.Contribution by the Company toward Executive’s COBRA premiums (for Executive
and Executive’s qualified beneficiaries) at the same percentage rate of
contribution as the Company made towards Executive’s medical and dental coverage
premiums during Executive’s period of employment for the same time period as
that for which Executive is entitled to salary continuation pursuant to this
Sub-section (subject at all times to (1) Executive’s continued payment of the
remaining COBRA premiums not covered by the Company contribution referenced
above and (2) Executive’s continued eligibility for COBRA coverage).  To the
extent required by law, or if the Company reasonably deems it necessary to avoid
taxation of benefits to Executive, the Company may treat the contributions as
taxable income, in which case they will be reported as W-2 compensation and
subject to appropriate payroll tax withholding.

 

B.Reimbursement by the Company for a portion of Executive’s COBRA premiums (for
Executive and Executive’s qualified beneficiaries).  The reimbursement amount
will be a percentage of the COBRA premiums equal to the percentage rate of
contribution as the Company made towards Executive’s medical and dental coverage
premiums during Executive’s period of employment and will be paid for the same
time period as that for which Executive is entitled to salary continuation
pursuant to this Sub-section (subject at all times to (1) Executive’s continued
payment of the COBRA premiums in full and (2) Executive’s continued eligibility
for COBRA coverage).  To the extent required by law, or if the Company
reasonably deems it necessary to avoid taxation of benefits to Executive, the
Company may treat the reimbursements as taxable income, in which case they will
be reported as W-2 compensation and subject to appropriate payroll tax
withholding.

 

C.An increase in Executive’s salary continuation payments that, on a monthly
basis, is equal to the contribution amount that the Company made on a monthly
basis towards Executive’s medical and dental coverage premiums during
Executive’s period of employment, continuing for the same time period as that
for which Executive is entitled to salary continuation pursuant to this
Sub-section but in no event any longer than the period for which COBRA
continuation coverage would be available.  This amount is taxable income, and
will be reported as W-2 compensation and subject to appropriate payroll tax
withholding.

 



 

 

  

In the event of Executive’s death while receiving Severance Pay, Executive’s
designated beneficiary (or, if none, Executive’s estate) will receive the
remaining Severance Pay.

 

(e)      Conditions to Severance Pay. To be and remain eligible for Severance
Pay, Executive must meet the following conditions: (i) Executive must execute,
deliver to the Company, and not revoke a Release of Claims in substantially the
same form attached hereto as Schedule II (as the same may be revised from time
to time if such revision is necessary to ensure that such release is effective)
(the “Release of Claims”), and any revocation period contained in such Release
of Claims must expire; (ii) Executive must resign (upon written request by
Company) from all positions with or representing the Company or any Affiliate,
including but not limited to membership on boards of directors; (iii) Executive
must provide the Company for a period of thirty (30) days after the employment
termination date with consulting services regarding matters within the scope of
Executive’s former duties, upon request by the Company’s CEO, provided that
Executive will only be required to provide those services by telephone at
Executive’s reasonable convenience and without substantial interference with
Executive’s other activities or commitments, such services shall not exceed
fifteen (15) hours per week, Executive shall be compensated for such services at
a rate of $300 per hour and Executive shall be reimbursed for all expenses
incurred by Executive in connection with providing such consulting services; and
(iv) Executive must comply with all provisions of Section(s) 10, 11 and 13
below.

 

If Executive fails to execute the Release of Claims before the expiration of the
earlier of the time frame specified by the Company or the end of the sixty (60)
day period immediately following Executive’s termination of employment, or if
Executive timely revokes Executive’s acceptance of such release following its
execution, Executive shall not be entitled to Severance Pay. Further, to the
extent that any portion of the Severance Pay is subject to, and not exempt or
excepted from Code Section 409A (“409A Severance Pay”), any payment of any
amount or provision of such 409A Severance Pay otherwise scheduled to occur
prior to the sixtieth (60th) day following the date of Executive’s termination
of employment hereunder, but for the condition on executing the Release of
Claims as set forth herein, shall not be made until the first regularly
scheduled payroll date following such sixtieth (60th) day, after which any
remaining portion of the 409A Severance Pay shall thereafter be provided to
Executive according to the applicable schedule set forth herein.

 

(f)      Offsets to Severance Pay. Severance Pay for any week will be reduced
by: (i) any disability benefits to which Executive is entitled for that week
under any disability insurance policy or program (including but not limited to
worker’s disability compensation); (ii) any severance pay payable to Executive
by the Company under any other agreement or Company policy; (iii) any payment
due to Executive under the Federal Worker Adjustment and Retraining Notification
Act or any comparable state statute or local ordinance; (iv) any unemployment
compensation collected by Executive during the salary continuation period; and
(v) any amounts that Executive agrees in writing that Executive owes to the
Company.

 

8. Withholding and Deductions. All pay and benefits will be subject to
withholding and deductions required by law or court order. The Company may
offset any amounts Executive agrees in writing that Executive owes it against
any amounts it owes Executive hereunder to the extent permitted by federal,
state, and local law.

 



 

 

  

9. Indemnification; Directors’ and Officers’ Insurance.

 

(a)      During the term of this Agreement and thereafter, the Company agrees to
indemnify and hold Executive and Executive’s heirs and representatives harmless,
to the maximum extent permitted by law, against any and all damages, costs,
liabilities, losses and expenses (including reasonable attorneys’ fees and
expenses) (collectively, “Expenses”) as a result of any claim, demand, request,
investigation, dispute, controversy, threat, discovery request or request for
testimony or information (collectively, a “Claim”) or any proceeding (whether
civil, criminal, administrative or investigative), or any threatened Claim or
proceeding (whether civil, criminal, administrative or investigative), against
Executive that arises out of or relates to Executive’s service as an officer,
director or employee, as the case may be, of the Company, or Executive’s service
in any such capacity or similar capacity with an affiliate of the Company or
other entity at the request of the Company, both prior to and after the
Commencement Date, including, without limitation, any Claim, class action
litigation, regulatory investigation or other proceeding in connection with
Executive’s actions as a spokesperson for the Company in any capacity, and to
promptly advance to Executive or Executive’s heirs or representatives all such
Expenses upon receipt by the Company of a written request with appropriate
documentation of such Expenses and, if required by applicable law, an
undertaking by Executive to repay the amount advanced if it shall ultimately be
determined that Executive is not entitled to be indemnified by the Company
against such Expenses. Neither the failure of the Company (including the Board
or the Company’s independent legal counsel or stockholders) to have made a
determination in connection with any request for indemnification or advancement
under this Section 9(a) that Executive has satisfied any applicable standard of
conduct, nor a determination by the Company (including the Board or the
Company’s independent legal counsel or stockholders) that Executive has not met
any applicable standard of conduct, shall create a presumption that Executive
has not met an applicable standard of conduct. The indemnification and
advancement rights in this Section 9(a) shall be in addition to (and shall not
restrict) any indemnification or advancement rights otherwise applicable to
Executive.

 

(b)      During the term of this Agreement, the Company also shall provide
Executive with coverage under its current directors’ and officers’ liability
policy that is no less favorable in any respect than the coverage then provided
to any other executive, officer or director of the Company. If Executive shall
have any knowledge of any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, as to which Executive
may request indemnity under this provision, Executive will give the Company
prompt written notice thereof; provided, that the failure to give such notice
shall not affect Executive’s right to indemnification. The Company shall be
entitled to assume the defense of any such proceeding, and Executive will use
reasonable efforts to cooperate with such defense. To the extent that Executive
in good faith determines that there is an actual or potential conflict of
interest between the Company and Executive in connection with the defense of a
proceeding, Executive shall so notify the Company and shall be entitled to
separate representation at the Company’s expense by counsel selected by
Executive, which counsel shall reasonably cooperate, and reasonably coordinate
the defense, with the Company’s counsel and reasonably minimize the expense of
such separate representation to the extent consistent with Executive’s separate
defense. The Company shall not be liable for any settlement of any proceeding
effected without its prior written consent.

 



 

 

  

10. Confidentiality.

 

(a)      Confidential Information. Executive acknowledges that the continued
success of the Company and its Affiliates depends upon the use and protection of
a large body of confidential and proprietary information. All of such
confidential and proprietary information now existing or to be developed in the
future shall be referred to herein as “Confidential Information.” Confidential
Information will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (i) related to the Company’s or its Affiliates’ current
or potential business and (ii) is not generally or publicly known. Confidential
Information includes, without limitation, (A) the information, observations and
data obtained by Executive during the course of Executive’s performance under
this Agreement concerning the business and affairs of the Company and its
Affiliates, (B) information concerning acquisition opportunities in or
reasonably related to the Company’s or its Affiliates’ business or industry of
which Executive becomes aware through Executive’s employment with the Company,
(C) the persons or entities that are current, former or prospective suppliers or
customers of any one or more of them during Executive’s course of performance
under this Agreement, and (D) solely with respect to the Company’s and its
Affiliates’ business or businesses into which the Company is actively exploring
expansion during Executive’s employment, product research and development,
product formulations, and product formulation techniques and processes, as well
as development, transition and transformation plans, methodologies and methods
of doing business, strategic, marketing and expansion plans, including plans
regarding planned and potential sales, financial and business plans, employee
lists and telephone numbers, locations of sales representatives, new and
existing programs and services, prices and terms, customer service, support and
equipment, in each case, of which Executive becomes aware through Executive’s
employment with the Company. Therefore, Executive agrees that Executive shall
only use such Confidential Information as may be required on behalf of the
Company or its Affiliates in connection with Executive’s performance under this
Agreement and that Executive shall not disclose to any unauthorized person or
for Executive’s use for Executive’s own account any of such Confidential
Information without the prior written consent of the Company’s Chief Executive
Officer, unless and to the extent that any Confidential Information (i) becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions, or (ii) is required to be disclosed pursuant to
any applicable law or court order.

 

(b)      Third Party Information. Executive understands that the Company and its
Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. During Executive’s employment with the
Company and thereafter, and without in any way limiting the provisions of
Section 10(a) above, Executive will only use Third Party Information in
connection with Executive’s performance under this Agreement, will hold Third
Party Information in the strictest confidence, and will not disclose Third Party
Information to anyone other than personnel of the Company and its Affiliates who
need to know such information in connection with their work for the Company or
as otherwise directed by the Company’s Chief Executive Officer.

 



 

 

  

(c)      Mandatory Disclosure. In the event Executive is requested or compelled
by court order, decree, subpoena or other process or requirement of law to
disclose Confidential Information or Third Party Information Executive shall to
the extent permissible and practicable under the circumstances provide
reasonably prompt written notice (unless such notice is prohibited by law) to
the Company of any such requirement so that the Company may, at its option and
expense, seek a protective order or other appropriate remedy. Executive agrees
to cooperate with the Company in any such proceeding, at the expense of the
Company, provided that the foregoing shall not be construed to require Executive
to undertake litigation or other legal proceedings on its own behalf. In the
event that such protective order or other remedy is not obtained, Executive
agrees to furnish only that portion of the confidential information which
Executive is advised by Executive’s own counsel (provided at the Company’s
expense) should be disclosed and to use reasonable efforts to obtain assurance
that confidential treatment will be accorded the information.

 

(d)       Return of Information and Property. Upon termination of Executive’s
employment, or at any other time as the Company may request in writing,
Executive agrees to deliver to the Company any and all property of the Company
or any Affiliate and any and all materials and information (in whatever form)
relating to the business of the Company or any Affiliate, including without
limitation all Confidential Information, documents, keys, corporate credit cards
and company provided computers, automobiles or other equipment. All such
property will be returned promptly and in good condition except for normal wear.

 

11. Ideas, Concepts, Inventions and Other Intellectual Property.

 

(a)      All business ideas and concepts and all inventions, improvements,
developments and other intellectual property made or conceived by Executive,
either solely or in collaboration with others, during Executive’s employment,
whether or not during working hours, and directly relating to the business of
the Company (but, for purposes of clarity, not including any business ideas,
concepts, inventions, improvements, developments or other intellectual property
relating to any of the activities set forth on Schedule I), shall become and
remain the exclusive property of the Company, and the Company’s successors and
assigns. Executive shall disclose promptly in writing to the Company all such
inventions, improvements, developments and other intellectual property, and will
cooperate in confirming, protecting, and obtaining legal protection of the
Company’s ownership rights. Executive’s commitments in this Section 11 will
continue in effect after termination of Executive’s employment as to such ideas,
concepts, inventions, improvements and developments, and other intellectual
property to the extent and only to the extent conceived before the date
Executive’s employment terminates (other than, for purposes of clarity, any
business ideas, concepts, inventions, improvements or developments, or other
intellectual property relating to any of the activities set forth on Schedule
I).

 

(b)      The parties agree that any breach of Executive’s covenants in Section
10 or Section 11 would cause the Company irreparable harm and that money damages
would not be an adequate remedy for any such breaches. Therefore, in the event
of a breach or threatened breach of Executive’s covenants in Sections 10 or 11,
the Company or its successors and assigns, in addition to other rights and
remedies existing in their favor, shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce, or prevent any violations of, these provisions
of this Agreement, without posting a bond or other security.

 



 

 

 



12. Non-Contravention. Executive represents and warrants that (a) Executive is
not party to or bound by any employment, non-competition, confidentiality or
other agreement that purports to prohibit or restrict Executive from engaging in
employment with the Company pursuant hereto, or using expertise that Executive
possesses (other than information constituting a trade secret of another person
or entity under applicable law) for the benefit of the Company; and (b) that the
execution, delivery, and performance of this Agreement by Executive do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which Executive is bound. Without limiting the foregoing, Executive will
not use in the course of Executive’s employment, or disclose to the Company or
its personnel, any information belonging to any other person or entity that
constitutes a trade secret of such person or entity under applicable law.

 

13. Non-Competition, Non-Solicitation, Conflicts. Executive agrees as follows:

 

(a)      Non-Competition. Except as set forth on Schedule I, Executive will not,
during the term of employment and for a period of twelve (12) months thereafter,
(i) directly or indirectly compete with the Company, or (ii) be employed by,
perform services for, advise or assist, own any interest in or loan or otherwise
provide funds to any other business that is engaged (or seeking Executive’s
services with a view to becoming engaged) in any Competitive Business.
“Competitive Business” means the business of developing and selling (A)
nutritional supplements, which for purposes hereof includes both dietary
supplements and functional foods, such as protein shakes, bars and meal
replacements, but specifically excluding conventional foods and (B) vitamins.
Executive may submit a written request to the Company for a waiver of some or
all of the restrictions provided by this Section 13. The Company agrees to
consider such a request, but may grant or deny the request in its absolute
discretion. In the event that the Company grants any such waiver, Executive
agrees that the Company shall be released from any obligation to make further
payments of Severance Pay upon Executive’s acceptance of employment with a
Competitive Business, but that the release of such obligation shall not
otherwise modify the terms of the Release of Claims signed by Executive in
connection with the receipt of such Severance Pay and that such release shall
remain in full force and effect.

 

(b)      Non-Solicitation. Executive will not during the term of employment and
for a period of twelve (12) months thereafter, directly or indirectly, (i)
induce or attempt to induce any employee of the Company to leave the employ of
the Company, or in any way interfere with the relationship between the Company
and such employee, (ii) hire any person who was an employee of the Company at
any time during Executive’s term of employment, or (iii) induce or attempt to
induce any customer, supplier, licensee, licensor, franchisee or other business
relation of the Company to cease doing business with the Company, or in any way
interfere with the relationship between any such customer, supplier, licensee,
licensor, franchisee or other business relation and the Company (including,
without limitation, making any negative or disparaging statements or
communications regarding the Company). For purposes of this Section 13(b), the
term “employee” shall include consultants and independent contractors of the
Company.

 



 

 

  

(c)      Exceptions. Nothing in this Section 13 prohibits Executive from being a
passive owner of not more than 5% of any class of securities of publicly traded
entity (or any amount of any class of securities of the Company), provided that
Executive does not engage in other activity prohibited by this Section 13.

 

(d)      No Contravention of Purchase Agreement. The terms of this Section 13
shall, where applicable, run concurrently with but separately from the terms of
Section 6.06 of the Purchase Agreement, provided that notwithstanding anything
to the contrary herein, nothing in this Section 13 or elsewhere in this
Agreement shall supersede, modify, reduce, restrict or otherwise contravene in
any way, the terms of Section 6.06 of the Purchase Agreement regarding
non-competition and non-solicitation, including specifically but not limited to,
the length of the “Restricted Period” as defined therein. To the extent anything
in this Agreement conflicts with the terms of Section 6.06 of the Purchase
Agreement, the terms of Section 6.06 of the Purchase Agreement shall prevail.

 

(e)      Conflicts of Interest. During Executive’s employment, and other than
with respect to permitted activities set forth on Schedule I, Executive will not
acquire any financial interest in, accept gifts or favors from, or establish any
relationship other than on behalf of the Company with, any customer, supplier,
distributor, or other person who does or seeks to do business with the Company,
unless Executive has disclosed the financial interest, gift, favor, or
relationship to the Company’s Chief Legal Officer in writing and has received
written approval for that activity or transaction; provided, however, that this
restriction does not apply to casual and normal social/business relationships
that do not involve exchange of money, gifts or favors other than normal
business expenditures such as lunches or event attendance without significant
cost. If any member of Executive’s family engages or proposes to engage in any
relationship or activity that would be covered by the preceding sentence if
engaged in by Executive, Executive will immediately disclose that proposed or
actual relationship or activity as provided above.

 

14. Mutual Non-Disparagement. Executive agrees not to intentionally make, or
intentionally cause any other person to make, any public statement that is
intended to criticize or disparage the Company or any of its senior executive
officers or directors. Neither the Company nor its affiliates (which for
purposes hereof shall mean only the corporate entities themselves and their
respective officers and directors) shall intentionally make, or intentionally
cause any other person to make, any public statement that is intended to
criticize or disparage Executive. Nothing set forth herein shall be interpreted
to prohibit either party from responding publicly to incorrect public
statements, or making truthful statements when required by law, subpoena, court
order, or the like and/or from responding to any inquiry about this Agreement or
its underlying facts and circumstances by any regulatory or investigatory
organization.

 

15. No Mitigation; No Set-Off. In the event of any termination of Executive’s
employment, Executive shall be under no obligation to seek other employment or
take any other action by way of mitigation of the amounts payable, or benefits
provided, to Executive under any of the provisions of this Agreement. The
Company’s obligation to make the payments, and provide the benefits, provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by (a) any set-off (except for such set-offs as expressly
provided for herein), counterclaim, recoupment, defense or other claim, right or
action that the Company may have against Executive or others, or (b) subject to
Section 13(a) hereof, any remuneration or benefits attributable to any
subsequent employment with an unrelated person, or any self-employment, that
Executive may obtain. Any amounts due under this Section 15 are considered
reasonable by the Company and are not in the nature of a penalty.

 



 

 

  

16. Interest on Late Payments. In the event that the Company refuses or
otherwise fails to make a payment within ten (10) business days of when due and
it is ultimately decided that Executive is entitled to such payment, such
payment shall be increased to reflect an interest equivalent for the period of
delay, compounded annually (with interpolation for partial years), equal to the
prime lending rate as published in The Wall Street Journal and in effect as of
the date the payment was first due.

 

17. Compliance with Section 409A.

 

(a)      All compensation and benefits payable under this Agreement are intended
to comply with the requirements of Section 409A of the Internal Revenue Code
(“Code Section 409A”) or any exceptions or exemptions to such requirements. The
parties intend that to the maximum extent permitted this Agreement shall be
interpreted in accordance with such intent. The Company shall have no liability
to Executive if this Agreement or any amounts paid or payable hereunder are
subject to Code Section 409A or the additional tax thereunder.

 

(b)      For purposes of Code Section 409A, the right to receive payments in the
form of installment payments shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment shall at all times
be considered a separate and distinct payment.

 

(c)      Further, to the extent subject to Code Section 409A, in no event shall
any reimbursements be made later than the end of the calendar year following the
year in which the expense was incurred, the expenses eligible for reimbursement
or in-kind benefits provided in a taxable year shall not affect the expenses
eligible for reimbursement or in-kind benefits provided in any other taxable
year, and the right to reimbursements or in-kind benefits is not subject to
liquidation or exchange for any other benefit.

 

Notwithstanding any provisions to the contrary in this Agreement, if Executive
is deemed on the date of termination to be a “specified executive” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regards to any
payment or the provision of any benefit that is not exempt from Code Section
409A, such payment or benefit shall not be made or provided prior to the
earliest of (A) the expiration of six (6)-month period measured from the date of
Executive’s “separation from service” (as such term is defined under Code
Section 409A), (B) the date of Executive’s death, or (C) the expiration of such
other period as may be required to comply with regulations and/or guidance
issued under Code Section 409A (the “Delay Period”). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 17
(whether they would have otherwise been payable in a single sum or in
installments in absence of such delay) shall be paid to Executive in a lump sum,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment procedures.

 



 

 

  

18. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

19. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

20. Survival. Executive’s obligations under Sections 7 through 11 and 13 through
28 shall survive and continue in full force in accordance with their terms
notwithstanding the expiration or termination of Executive’s employment with the
Company.

 

21. Counterparts, Electronic Signatures. This Agreement may be executed in
separate counterparts, each of which is deemed an original and all of which
taken together constitute one and the same agreement. This Agreement may be
signed by facsimile signatures or other electronic delivery of an image file
reflecting the execution of the Agreement, and if so signed or delivered such
electronic signatures shall be deemed to have the same legal effect as delivery
of an original signature and may be relied on by each party as if the document
were a manually signed original and will be binding on each party for all
purposes.

 

22. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs successors and assigns, except that Executive may not assign Executive’s
rights or delegate Executive’s duties or obligations hereunder without the prior
consent of the Company. This Agreement may be assigned by the Company to any of
its Affiliates or to any entity that acquires more than fifty-percent (50%) of
the voting interests in the Company or all or substantially all of the assets of
the Company.

 

23. Complete Agreement. This Agreement, including any Schedules thereto,
embodies the complete agreement and understanding among the parties with respect
to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, whether
written or oral, with respect to such subject matter, except that nothing in
this Agreement shall supersede any agreements or obligations of, by or among the
parties contained in the Purchase Agreement including, but not limited to,
Section 6.06 of the Purchase Agreement.

 

24. Company’s Representations. The Company represents and warrants that (a) it
is fully authorized, by action of any person or body whose action is required,
to enter into this Agreement and to perform its obligations under it; (b) the
execution, delivery and performance of this Agreement by the Company does not
violate any applicable law, regulation, order, judgment or decree or any
agreement, plan or corporate governance document of the Company or any of its
affiliates; and (c) upon execution and delivery of this Agreement by both
Executive and the Company, it shall be a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except to
the extent enforceability may be limited by applicable bankruptcy, insolvency or
similar law affecting the enforcement of creditors’ rights generally.

 



 

 

 



25. Amendments and Waivers. This Agreement cannot be amended, and the
obligations under this Agreement cannot be waived, unless the amendment or
waiver is agreed to in writing by Executive and the Company’s CEO, and no course
of conduct or failure or delay to enforce or exercise any rights under this
Agreement (including, but not limited to, the Company’s right to terminate
Executive for Cause) shall affect the validity, binding effect or enforceability
of this Agreement or be deemed to be a waiver or implied waiver of any provision
of this Agreement.

 

26. Arbitration. Any dispute or controversy between the parties hereto, whether
during the employment term or thereafter, including without limitation, any and
all matters relating to this Agreement, Executive’s employment with the Company
and the cessation thereof, and all matters arising under any federal, state, or
local statute, rule or regulation, or principle of contract law or common law,
including but not limited to any medical leave statutes, wage payment statutes,
employment discrimination statutes, employee benefit statutes, and any other
equivalent federal, state, or local statute, will be settled by arbitration
administered by the American Arbitration Association (“AAA”) in St. Petersburg,
Florida, or such other venue as mutually agreed upon by the parties. The
arbitration will be conducted pursuant to AAA’s National Rules for Resolution of
Employment Disputes (or their equivalent), which arbitration will be
confidential, final, and binding to the fullest extent permitted by law. There
shall be one (1) arbitrator, selected jointly by the parties hereto, or if the
parties cannot so agree on a single arbitrator, selected in accordance with
AAA’s procedures. Each party hereto will be responsible for paying its
attorney’s fees and costs incurred under this Section 26, except as may
otherwise be provided by the arbitrator in order to comply with applicable
substantive law. Further, the parties hereto will equally share any costs levied
by the AAA, including the cost of the arbitrator and use of a hearing room,
provided that Executive will not be obliged to pay for any portion of such costs
beyond the maximum amount permitted in order that this arbitration provision be
legally enforceable. The foregoing provisions of this Section 26 shall not be
deemed (a) to preclude either party hereto from seeking preliminary injunctive
relief to protect or enforce its rights hereunder, (b) to prohibit any court
from making preliminary findings of fact in connection with granting or denying
preliminary injunctive relief pending a final determination of factual issues by
the arbitrator, or (c) to preclude either party from seeking permanent
injunctive or other equitable relief after and in accordance with the decision
and findings of the arbitrator.

 

27. Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of Florida without giving effect to its
conflict of laws principles.

 

28. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand; (b) on the first business day following date
sent if sent by a nationally recognized overnight courier (receipt requested);
(c) on the date sent (if such date is a business day at the recipient’s address,
otherwise on the next business day at the recipient’s address) by facsimile or
e-mail of a PDF document (with confirmation of receipt by recipient); in each
case a party’s refusal or willful avoidance of delivery shall be deemed to
constitute delivery. Such communications must be sent to the respective parties
at the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 28):

 



 

 

 



If to the Company: Twinlab Consolidation Corporation   632 Broadway, Suite 201  
New York, New York 10012   Facsimile: (212) 505-5413   E-mail:
rneuwirth@twinlab.com   Attention: General Counsel         If to Executive:
Naomi L. Balcombe   2255 Glades Road, Suite 342W   Boca Raton, Florida 33432  
E-mail: naomiwhittel@reserveage.com     with a copy to (which copy shall not
constitute notice): King & Spalding LLP   1180 Peachtree Street, NE   Atlanta,
GA 30309   Facsimile: (404) 572-5100   E-mail: rpatel@kslaw.com   Attention:
Rahul Patel, Esq.



 





29. Executive’s Name and Likeness. The Company agrees and acknowledges that
Executive retains all rights in and to Executive’s name, likeness, photograph
and biographical information (“Executive’s Publicity Rights”). Notwithstanding
the foregoing, Executive grants to the Company the limited, non-exclusive right
to use the Executive’s Publicity Rights solely in connection with the business
of the Company and only during the period equal to the longer of (a) two (2)
years following the date hereof and (b) nine (9) months following termination of
Executive’s employment for any reason. The foregoing notwithstanding, the
Company shall not be precluded at any time after the foregoing grant of
Executive’s Publicity Rights has expired from (i) maintaining Company
educational literature and/or press releases created in the normal course during
Executive’s employment, and which include Executive’s name and likeness, on any
Company website or social media site where the Company generally maintains a
historical library of such press releases and/or educational literature; (ii)
maintaining on any Company website or social media site a library showing copies
of historical third-party publications in which the Company or its products have
been featured, even if a particular publication contained therein features
Executive’s name or likeness; or (iii) from referencing Executive’s name or
biographical information in any S.E.C. or other regulatory filing where such
historical reference to Executive’s employment with the Company is required;
provided, in each case, the manner of such use does not indicate that Executive
is currently employed by the Company or endorsing its products.

 

 

[Signature page follows]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
2nd day of October, 2015 intending to be legally bound thereby.

 



TWINLAB CONSOLIDATION   EXECUTIVE   CORPORATION                           /s/
Thomas A. Tolworthy   /s/ Naomi L. Balcombe   By: Thomas A. Tolworthy   Naomi L.
Balcombe   Its: President and Chief Executive Officer      



 

 



 

